DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 11/18/21 are acknowledged. Claims 1-31, 33, 36-38, 45-63, and 66 have been canceled. Claims 32, 34, 35, and 44 have been amended. Claims 32, 34, 35, 39-44, and 64-65 are pending and under examination.
Withdrawn Rejections
The rejection of claims 32-36, 39, 44, 62, 64 and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 10, page 3 of the previous Office action.
The rejection of claims 32-36, 39, 44, 62, 64 and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for treating psoriasis in a subject in need thereof, said method comprising administering an anti-CD5 antibody or sCD5-FC, and a method of differentiating a CD34+ progenitor cell into a CD5+
CD1c+Cd1a+ dendritic cells, the method comprising contacting the progenitor cells with a combination of (i) FLT3-L, GM-CSF, and SCF with either TNFa or LTa/B or (ii) a combination of FLT3-L and SCF, does not reasonably provide enablement for the full breadth of the claims encompassing a method of modulating CD5 in any subject comprising administering any CD5 modulating agent to any cell, any progenitor cell, any dendritic cell or any Langerhans cell obtained from the subject and a method of differentiation any progenitor cell into a CD5+ dendritic cell comprising administering any CD5 modulation agent, is withdrawn in light of Applicant’s amendment thereto. See paragraph 11, page 26 of the previous Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathleen Chaffee on January 27, 2022.
The application has been amended as follows: 
In the claims:
1-31. (canceled)
32. (currently amended) A method of modulating CD5 in a cell of a subject comprising: 
(A) modulating CD5 in the cell of a subject, wherein the cell is a progenitor cell, a dendritic cell (DC), or a langerhans cell (LC), wherein 
(i) modulating CD5 comprises administering a CD5 inhibiting agent comprising IL-4 in an amount effective to reduce CD5 expression or CD5+ cell quantity; the subject has psoriasis; and reducing CD5 expression or CD5+ cell quantity reduces pathogenesis of psoriasis by reducing TH1 and TH22 and CTL responses. 
33. (canceled) 
 34. (previously presented) The method of claim 32, wherein administering the CD5 agent comprising IL4 blocks monocyte cell differentiation.
35-39. (canceled)
40. (previously presented) A method of differentiating progenitor cells into CD5+ dendritic cells comprising: 
obtaining or having obtained a progenitor cell from a subject; or isolating or having isolated a progenitor cell from a biological sample from the subject; and 
activating CD5 on a progenitor cell, wherein activating CD5 induces differentiation of the progenitor cell, wherein

(i) FLT3-L and SCF;
(ii) FLT3-L, GM-CSF, and SCF; 
(iii) TNF-α, FLT3-L, GM-CSF, and SCF; 
(iv) LTα/β, FLT3-L, GM-CSF, and SCF; 
(v) TNF-α and LTα/β; and
 (B) the progenitor cell comprises CD34-CD123(hi)CD117(dim) and the progenitor cells are differentiated into CD11c+CD1c+CD5+ DCs.
41. (previously presented) The method of claim 40, wherein the biological sample comprises a blood sample, a biopsy sample, or a tumor sample.
42. (canceled) 
43. (previously presented) The method of claim 40, further comprising administering the activated progenitor cell to the subject, a target, or a tumor site, wherein CTL response is enhanced.
44-63. (canceled)
64. (previously presented) The method of claim 32, wherein the cell is not a B cell.
65. (previously presented) The method of claim 40, wherein the cell is not a B cell.
66. (canceled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Defrance et al. (Eur. J. Immunol. 1989, 19:293-299). Defrance et al. teach that IL-4 downregulates the surface expression of CD5 on tonsil B cells and B-CLL cells (See page 295-296). Hidaka et al. (Clin. Exp. Immnunol., 1992; 89:223-229) teach that IL-4 downregulates the surface expression of CD5 on rheumatoid arthritis B cells (See abstract and pages 224-226). However, the art does not teach or suggest modulating CD5 in a cell of a subject having psoriasis, comprising administering a CD5 inhibiting agent comprising IL4 in an amount to 
Regarding claim 40, the closest prior art is Zhang et al. (Blood, Vol 90, No 12 (December 15), 1997: pp 4842-4853). Zhang et al. teach differentiating Lin-c-kit+ hematopoietic progenitor cells into dendritic cells by culturing the progenitor cells in the presence of GM-CSF, SCF, and TNFα (See page 4843-4844). Zhang et al. teach that the dendritic cells express the DC markers DEC-205, CD86 and Ia, as well as CD11b and CD11c (See page 4844-4845). However, the art does not teach or suggest differentiating CD34-CD123(hi)CD117(dim) progenitor cells into CD11c+CD1c+CD5+ dendritic cells by culturing the progenitor cells with the specific combinations of cytokines recited in the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 32, 34, 40-41, 43, and 64-65 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646